UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust 2960 N. Meridian Street, Ste.300, Indianapolis, In46208 Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian Street, Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end:03/31 Date of reporting period:03/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. DEAN FUNDS Small Cap Value Fund Mid Cap Value Fund Annual Report March 31, 2011 Fund Adviser: Dean Investment Associates LLC 3500 Pentagon Blvd., Suite 200 Beavercreek, Ohio 45431 Toll Free 1-888-899-8343 Dean Small Cap Value Fund Management’s Discussion & Analysis – Fiscal Year Ending March 31, 2011 The Dean Small Cap Value Fund was up +20.5% net of fees for the twelve months ended March 31, 2011, compared with a +20.6% return for the Russell 2000 Value Index and a +25.8% return for the Russell 2000 Index. Macro Factors Impacting Performance In the past year, the market focused its attention on two factors: growth and beta.Those companies with the highest long-term growth rates and the highest volatility had the strongest performance. This point is best illustrated by comparing the Russell 2000 Value’s +20.63% return relative to the Russell 2000 Growth’s +31.04% return for the trailing twelve months ended March 31, 2011. We faced a performance headwind as the market embraced growth and beta since we typically do not chase companies that have extremely high growth rates if we feel the market is overpaying for that growth.We also typically prefer a lower than average volatility profile, which did not benefit us this past year. We have had a slightly more “value” bent to our portfolio over the last year relative to our Russell 2000 Value benchmark. Given the degree to which value stocks trailed growth stocks during this period, our value bias has unmistakably hurt us in the short term.However, we feel that over longer periods of time, valuation plays an important role in a portfolio’s performance, and we feel that our value bias will be rewarded over time. We focus on high quality companies that generate good returns on capital, which are also trading at low valuations relative to our calculation of normalized earning power.Focusing on high returning companies has a growth element to it since sustainable growth rate is equal to return on equity (ROE) multiplied by the retention rate.This bias toward companies that generate good returns on capital helped us stay in the game throughout a year where high beta ruled the day and valuation factors did not matter as much as growth factors. We often find good companies in neglected industries to be fertile ground for new stock ideas.Consequently, we are frequently early in our sector allocation as we rotate out of sectors that are working and becoming expensive in favor of neglected areas of the market where we find attractive valuations.This past year, especially the last few months, was a momentum driven market.As we would expect in a momentum driven market, we suffered from negative sector allocation, in terms of attribution, relative to our benchmark.However, we made up for this by having superior stock selection relative to our benchmark on an attribution basis. Sector Performance (best/worst relative to benchmark) The best performing sector for the twelve month period was Energy.We benefited from both our overweight stance in the sector, as well as from our stock selection.Last spring, we took advantage of fears about future exploration and production in the Gulf of Mexico stemming from the BP oil spill, as well as apprehension regarding a double dip recession, to add to our Energy names.As the BP oil spill eventually came under control and fears of a double dip receded, our Energy names rallied. The second best performing sector was Health Care.While we were negatively impacted by our overweight in the Health Care sector, we more than made up for this through excellent stock picking.As fears of “Obamacare” spread throughout the sector pressuring many Health Care stocks, we sifted through the rubble and found those companies that did not have direct exposure.We found quite a few stocks where the “baby was thrown out with the bathwater,” meaning; high quality situations where the negative industry sentiment was not warranted for the specific stocks in which we invested. The worst performing sector for the last twelve months was Consumer Discretionary.Poor stock selection in this sector led to the underperformance.We were plagued by owning cheap stocks where the fundamentals continued to deteriorate further and more rapidly than we had originally anticipated.We have since exited many of these stocks where our thesis turned out to be incorrect. The second worst performing sector was Materials.While we maintained modest exposure to Materials over the past twelve months (approximately 5.9% on average), we have been underweight versus the benchmark in what was the second best sector behind Energy.Furthermore, our largest weights in this sector are relatively low beta for a high beta sector.Given the market’s appetite for beta this past year, our lower beta stocks lagged.For example, most of our underperformance was a result of not owning mining companies, which are extremely cyclical businesses that typically have lower returns on capital over time and higher betas than the average stock. Individual Securities Performance (best/worst absolute contributors) The largest contributing company in the period was ADC Telecom (ADCT).Swiss based Tyco Electronics acquired ADCT for $1.25 billion.ADCT is a manufacturer of network infrastructure equipment used by telecom carriers, cable providers, broadcasters, and large enterprises.The purchase price equated to $12.75 per share in cash and was a 44% premium to ADCT’s stock price before the announcement.We held a 1.5% position in the ADCT common equity and a 2% position in an ADCT convertible bond prior to the acquisition.We sold out of both securities on the acquisition announcement. The second largest contributing stock was Berry Petroleum (BRY).BRY is an independent oil and gas production company.It has exposure to heavy crude oil in California, natural gas in east Texas, and light oil and natural gas in the Rocky Mountains.BRY was a direct beneficiary of the over 25% increase in oil prices during the twelve month period, and the stock followed the upward movement in oil prices.We continue to maintain a position in BRY. The largest detracting stock in the period was EnergySolutions (ES).ES provides technology based nuclear services to government and commercial customers in the United States and internationally.It owns and operates the world’s largest low-level radioactive waste disposal facility.We believe that this unique asset makes ES a leader in this niche business.Unfortunately, it has been one disappointment after another with the company struggling to find its way.In February 2010, the CEO resigned. In July, ES had to alter its international growth strategy when the U.S. passed a Bill that prevented importing foreign nuclear waste. And in September, the CFO left the company.Meanwhile, ES discontinued its dividend.Even though ES owns and operates a unique and valuable asset, there is too much risk and uncertainty with the business, so we exited our position. The second largest detracting stock was Tekelec (TKLC).Tekelec provides telecommunications network systems and software applications worldwide. In its first quarter 2010 earnings report, Tekelec beat Wall Street analysts’ expectations for the quarter, but it lowered its full year guidance below analysts’ expectations.Part of the guidance reduction came from two acquisitions.While being a good strategic fit and benefit in the long run, these acquisitions will be dilutive to earnings in the short run.Investors sold the stock on the lowered guidance.We initially held our weight in the stock and then took advantage of a bounce in price to exit the position as we believed the risk had increased in the company. Current Positioning and Opportunities We benefited in the second half of the year from announced merger and acquisition activity, as well as some rumored deals.Some of the stocks that helped us in this regard were:ADC Telecom (ADCT), BJ Wholesale (BJ), Whitney Holding (WTNY), NewAlliance (NAL), Beckman Coulter (BEC), Verigy (VRGY), Regis (RGS), International Coal Group convertible bond (ICO), and Commercial Metals (CMC). We look for this trend to continue as large corporations and private equity firms have significant amounts of cash available to use for merger and acquisition activity.We feel this could be favorable to our investment style, as the attributes we look for in companies, such as high free cash flow generation, high returns on capital, market dominance in niche businesses, and attractive valuations, are attributes that private equity buyers, as well as strategic buyers look for in an acquisition target. Our largest overweight sectors relative to the benchmark are currently in the Information Technology and Consumer Staples sectors.Technology spending is accelerating, and the market seems to doubt the persistence of the spending as many technology stocks are trading at low cash flow multiples.Low beta/defensive sectors such as Consumer Staples are being neglected by the market, providing us an opportunity to find niche businesses whose stocks are being ignored. We remain focused on the fundamentals of the companies we own, and the price we are paying for those fundamentals.We are confident that a steadfast application of our proven and disciplined process will provide favorable results over time. Thank you for your continued confidence in Dean. Performance Summary The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell 2000 Index and the Russell 2000 Value Index on March 31, 2001 and held through March 31, 2011. The Russell 2000 Index and the Russell 2000 Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. Dean Mid Cap Value Fund (formerly Dean Large Cap Value Fund) Important Changes to the Fund (effective March 31st) As of March 31, 2011, the Fund changed its name from Dean Large Cap Value Fund to the Dean Mid Cap Value Fund and changed its capitalization range from large capitalization stocks to mid capitalization stocks.While the capitalization range changes, the core investment process remains the same.We are bottom-up investment managers, evaluating each company individually and building the portfolio one stock at a time.We invest in high-quality businesses that are trading below fair value for transitory reasons.The change in capitalization range provides the opportunity to invest in mid capitalization stocks which are less efficiently priced than the large cap segment of the market. Management’s Discussion & Analysis – Fiscal Year Ending March 31, 2011 The Fund returned 7.4% for the 12 months ended March 31, 2011.By comparison, the Russell 1000 Value Index returned 15.2% and the Russell 1000 Index returned 16.7%. Macro Factors Impacting Performance In the fiscal year ended March 31, 2011, most broad factors were unfavorable to our investment process and positioning.Market capitalization was a significant factor influencing stock performance.Small and mid capitalization stocks outperformed large caps almost two to one.The Russell 2000 Index of small cap stocks and the Russell Midcap Index (smaller 800 constituents of the Russell 1000 Index) were up 25.8% and 24.3%, respectively, while the Russell 200 Index (largest 200 in the Russell 1000) was up only 13.6%. Adding fuel to the fire, the most significant quantitative attributes influencing total returns during this past year were high growth estimates and high valuation.Of course, growth is always preferred, but historically the market has tended to overpay for high growth expectations and, thus, it is not a primary driver of our stock selection.We tend to buy lower priced stocks while being relatively agnostic toward growth expectations.These broad factors were very unfavorable during the year just ended. Sector Performance (best/worst relative to benchmark) The best sector for the Fund in the year ended March 31, 2011 was Energy.We have been significantly overweight in Energy since the benchmark reconstitution in June of last year.We had a small overweight prior to reconstitution, then the index weight was reduced from approximately 17.5% to 11.5%.We did not reduce our weight with the index change (we are benchmark aware, not benchmark driven).With the sector up 45.2% in the period, our overweight was very profitable.Energy outperformed largely because crude oil prices grew over 25% and refining margins improved dramatically.The price of oil grew throughout the year due to the ongoing economic recovery and related demand improvement expectations, as well as increasing inflation fears.Crude oil really turned higher in mid-February due to the unrest in Egypt and followed by Libya, as well as other parts in the Middle East.We have taken some profits in the Energy sector, but remain overweight and bullish on the sector long-term. The second best sector last year was Financials.Within the Russell 1000 Value benchmark, the Financials sector was the worst performing group, with a gain of only 4.1%.Our portfolio’s average weight was significantly below that of the benchmark index throughout the year.The beginning of this past year marked approximately one year since the market trough in 2009.In that first year, financial stocks rallied back almost 80% in the benchmark index and over 100% for those held in the Fund.Given that rapid price movement, we felt the stocks had come too far too fast and, thus, we held a large underweight.This turned out to be a good choice. The worst sector in the year was Information Technology.IT was a large allocation overweight versus the benchmark.The Fund held a 9.7% average weight vs. 5.4% in the Russell 1000 Value.Furthermore, our Fund holdings in the sector underperformed with an average decline of -14.9% vs. an average gain of +11.3% in the benchmark’s IT holdings.We were early to buy Cisco Systems (CSCO), as the company missed earnings expectations for a second consecutive quarter and guided to lower earnings in 2011 based on lower margins in its dominant core routers and switches markets.Its core end markets continue to grow nicely and, despite increasing competition, we are confident in Cisco’s future and feel the stock decline is far overdone.Fear of weakness in PC sales weighed heavily upon Hewlett-Packard (HPQ), Microsoft (MSFT) and Intel (INTC).The PC’s death has been greatly exaggerated, and we continue to have confidence in this space. The second worst sector last year was Industrials.Our positioning was far too defensive in this group, literally.The portfolio held a significant overweight in Aerospace & Defense, as debate regarding the federal budget deficit became a larger concern for investors.We feel the actual affect upon the defense companies will be significantly less than feared.Nonetheless, several of our holdings underperformed the benchmark.We reduced this overweight during the year due to better ideas elsewhere and our increased appreciation for the downside risks. Individual Securities Performance (best/worst absolute contributors) Our top two stocks were both Energy “super majors.”With exposure to all products and industries along the energy value chain, as well as tremendous geographic diversification, we felt these stocks were the best risk/reward balance to capture the benefits of an increasingly energy hungry world economy, as well as the reasonable likelihood of inevitable political flare-ups that occur from time to time. ConocoPhillips (COP) was the portfolio’s best contributor to performance this past year.COP had a total return of 62.2% and an average weight over 4%.COP is an international integrated energy company.The company has continued to exceed expectations on assets sales, and the refining environment has improved, reversing a multi-year trend.Commodity prices continue to strengthen with a weakening dollar and increasing inflation expectations.COP has increased its dividend 32% and publicly stated its intention to continue to grow their ample dividend more than 10% per year.We reduced our investment in COP during the year,capturing some of the tremendous return. Chevron Corp (CVX) was the portfolio’s second largest contributing stock in the year ended March 31, 2011.CVX was another very large weight, averaging 3.7% compared to our average holding weight (approximately 2-2.5%).CVX was up 46.7% in the year.Chevron is also an integrated energy company and benefited from the aforementioned rise in crude oil prices, as well as better spreads in its refining and marketing businesses.Recent exploration success in the Gulf of Mexico, West Africa, northwest Australia and the Gulf of Thailand demonstrates the firm’s potential for reserve growth. Bank of America (BAC) was the Fund’s lowest contributing stock last year.Bank of America was down 25%.The primary drivers of the stock’s weakness were lower earnings expectations and fear of the magnitude of repurchase claims for mortgages sold during the housing bubble.The company’s claims experience thus far is limited, and BAC did resolve most claims sold directly to government sponsored entities such as Freddie Mac.Loan demand is not coming back with the same speed as the improving economy demonstrated elsewhere.Additionally, the very low interest rate environment is contributing to low net interest margins.Finally, financial reform changes, such as mandated reductions to overdraft and credit card fees, are impacting earnings expectations as the bank struggles to return to more normal operating conditions.While we are displeased with the performance of this investment, there is some consolation in that the portfolio weight is far below the benchmark index weight.(Some may view this negative contributor as a favorable “underweight” position.)Being bottom up stock pickers, this is not our view but, nonetheless, it is a positive.Despite a few additional bumps in the road this past year delaying significant earnings improvement, we are no less convinced that the bank’s earnings power and risk warrant a price significantly higher. The Fund’s second largest detractor in the period was L-3 Communications (LLL).L-3 is a leading supplier of secure, high data-rate communications systems and related defense electronics.As discussed above, the Aerospace & Defense industry performed poorly last year due to fears of significant reductions in federal defense spending.While we feel there is likely to be lower spending overall, we do not feel that all defense firms will fare equally.L-3 Communications’ focus is communications and electronics.There will be some reduction in demand due to the wind down of operations in Iraq and Afghanistan.However, it will have a muted affect on L-3 due to the increasing importance of its products on the U.S. defense strategy.Most of the defense cuts will come from major weapons platforms and space segments unrelated to L-3’s product lineup. Current Positioning and Opportunities On March 31, 2011, the Fund changed its investment strategy from large cap value to mid cap value. While the investment style remains the same, the fund will focus on companies with a market capitalization similar to those listed with the Russell MidCap Value Index. Shareholders were notified of the pending change in a mailing dated January 31, 2011. The strategy of the fund was changed as we believe mid cap stocks offer many attractive characteristics as well as a better fit with our investment expertise. Over the past 20 years (as of December 31, 2010), mid cap stocks have outperformed large cap stocks yet have exhibited less volatility than small cap stocks. Mid cap companies tend to be more nimble and innovative than large cap companies providing higher levels of growth. However, mid cap companies are often well established, well capitalized and diversified through geography, business lines or customers. As of March 31, our largest overweight sectors in the Fund are Materials followed closely by Consumer Discretionary.Both sectors have been impacted by concerns of rising energy prices.For the Materials sector, the concern is primarily due to rising raw materials cost, while the concern for Consumer Discretionary is the impact on household spending patterns.While we recognize these issues are valid in the short-term, rising economic activity will allow for pricing power and market share gains for the best of class over the long-term. We also see opportunities within Health Care and Information Technology, thus we are modestly overweight both sectors.We expect Health Care to benefit from less uncertainty around legislation as we move forward, and Information Technology to benefit from low cash flow valuations, improving economic activity, and spending on technology upgrades. Thank you for your continued confidence in Dean. Performance Summary [ The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Mid Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell 1000 Index and the Russell 1000 Value Index on March 31, 2001 and held through March 31, 2011. The Russell 1000 Index and the Russell 1000 Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Mid Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. 1As a percent of total investments. The investment objective of the Dean Small Cap Value Fund is long-term capital appreciation and, secondarily, dividend income. 1As a percent of total investments. The investment objective of the Dean Mid Cap Value Fund is long-term capital appreciation and, secondarily, dividend income. PORTFOLIO HOLDINGS -(UNAUDITED) The Funds file a complete schedule of portfolio holdings with the U.S. Securities and Exchange Commission (the SEC) for the first and third quarters of each fiscal year on FormN-Q.The Funds’ Forms N-Q are available on the SEC’s website at http://www.sec.gov.In addition, the Funds’ Forms N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT THE FUNDS’ EXPENSES -(UNAUDITED) As a shareholder of each Fund, you incur ongoing costs, including management fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the six month period, October 1, 2010 to March 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Dean Small Cap Value Fund Beginning Account Value October 1, 2010 Ending Account Value March 31, 2011 Expenses Paid During Period October 1, 2010 – March 31, 2011* Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Dean Mid Cap Value Fund Beginning Account Value October 1, 2010 Ending Account Value March 31, 2011 Expenses Paid During Period October 1, 2010 – March 31, 2011* Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2011 Fair Shares COMMON STOCKS - 91.61% Value Arrangement Of Transportation Of Freight & Cargo - 0.49% Brink's Co./The $ Bituminous Coal & Lignite Surface Mining - 1.49% Cloud Peak Energy, Inc. * Calculating & Accounting Machines (No Electronic Computers) - 0.93% Diebold, Inc. Chemicals & Allied Products - 0.98% Arch Chemicals, Inc. Coating, Engraving & Allied Services - 1.74% Handy & Harman Ltd. * Computer Peripheral Equipment - 1.23% Brocade Communications Systems, Inc. * Converted Paper & Paperboard Products (No Containers/Boxes) - 1.94% Bemis Company, Inc. Crude Petroleum & Natural Gas - 3.12% Berry Petroleum Co. - Class A Penn Virginia Corp. Drawing & Insulating Non Ferrous Wire - 0.96% General Cable Corp. * Electric Lighting & Wiring Equipment - 0.50% Thomas & Betts Corp. * Electric Services - 3.86% Great Plains Energy, Inc. Portland General Electric Co. Unisource Energy Corp. Electric Work - 0.91% EMCOR Group, Inc. * Fabricated Plate Work (Boiler Shops) - 2.17% Global Power Equipment Group, Inc. * Fats & Oils - 1.55% Darling International, Inc. * Finance Services - 0.98% Fifth Street Finance Corp. Financials - Diversified Investments - 1.44% Solar Capital Ltd. Fire, Marine & Casualty Insurance - 4.86% Aspen Insurance Holdings Ltd. HCC Insurance Holdings, Inc. Platinum Underwriters Holdings, Ltd. Heavy Construction Other Than Building Construction - Contractors - 1.40% Great Lakes Dredge & Dock Co. Hospital & Medical Service Plans - 1.47% Healthspring, Inc. * Ice Cream & Frozen Desserts - 0.46% Dean Foods Co. * Industrial Instruments For Measurement, Display, & Control - 1.03% MKS Instruments, Inc. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued March 31, 2011 Fair Shares COMMON STOCKS - 91.61% - continued Value Life Insurance - 1.94% Delphi Financial Group, Inc. - Class A $ Mineral Royalty Traders - 0.96% Royal Gold, Inc. Miscellaneous - Electrical Machinery, Equipment & Supplies - 0.91% Motorcar Parts of America, Inc. * Miscellaneous - Fabricated Metal Products - 0.93% Barnes Group Inc. Crane Co. Miscellaneous - Furniture & Fixtures - 1.75% Kinetic Concepts, Inc. * Miscellaneous - Industrial & Commercial Machinery & Equipment - 0.94% Curtiss-Wright Corp. Miscellaneous - Manufacturing Industries - 2.38% Brady Corp. - Class A Hillenbrand, Inc. Motor Vehicle Parts & Accessories - 1.86% Accuride Corp.* Cooper-Standard Holding Inc. * National Commercial Banks - 4.44% First Financial Bancorp First Horizon National Corp. National Penn Bancshares, Inc. TCF Financial Corp. Natural Gas Distribution - 3.17% AGL Resources, Inc. New Jersey Resources Corp. Oil & Gas Services - 1.00% Superior Energy Services, Inc. * Paper Mills - 1.68% AbitibiBowater, Inc. * Petroleum Refining - 1.11% CVR Energy, Inc. * Pharmaceutical Preparations - 1.76% Prestige Brands Holdings, Inc. * Plastics, Materials, Synthetic Resins & Non Vulcan Elastomers - 0.50% Hexcel Corp. * Plastics Products - 1.49% Myers Industries, Inc. Printed Circuit Boards - 1.41% DDI Corp. Radio & TV Broadcasting & Communications Equipment - 2.48% EMS Technologies, Inc. * SeaChange International, Inc. * Retail - Apparel & Accessory Stores - 0.98% Aeropostale, Inc. * See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued March 31, 2011 Fair Shares COMMON STOCKS - 91.61% - continued Value Semiconductors & Related Devices - 0.98% Microsemi Corp. * $ Services - Computer Integrated Systems Design - 0.97% CACI International, Inc. - Class A * Services - Computer Processing & Data Preparation - 3.73% CSG Systems International, Inc. * Intersections, Inc. Services - Equipment Rental & Leasing - 2.02% Rent-A-Center, Inc. Services - Management Consulting Services - 1.94% FTI Consulting, Inc. * State Commercial Banks - 4.52% Associated Banc-Corp Bank of the Ozarks, Inc. Bryn Mawr Bank Corp. Home Bancshares, Inc. Steel Works, Blast Furnaces, Rolling Mills - 0.49% Commercial Metals Co. Surgical & Medical Instruments & Apparatus - 1.94% Teleflex, Inc. Surity Insurance - 0.51% MGIC Investment Corp. * Tires & Innertubes - 0.51% Cooper Tire & Rubber Co. Water Transportation - 1.86% Tidewater, Inc. Wholesale - Computer & Peripheral Equipment & Software - 2.68% Ingram Micro, Inc. * Tech Data Corp. * Wholesale - Farm Product Raw Material - 1.73% Anderson's, Inc./The Wholesale - Groceries & Related Products - 1.57% Core-Mark Holding Co., Inc. * Wholesale - Medical, Dental & Hospital Equipment & Supplies - 0.96% Owens & Minor, Inc. TOTAL COMMON STOCKS (Cost $24,800,379) REAL ESTATE INVESTMENT TRUSTS - 6.30% CommonWealth REIT Hospitality Properties Trust Inland Real Estate Corp. MFA Financial, Inc. One Liberty Properties, Inc. Redwood Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,914,058) MONEY MARKET SECURITIES - 2.62% AIM STIT-STIC Prime Portfolio - Class I, 0.12% (a) TOTAL MONEY MARKET SECURITIES (Cost $793,123) TOTAL INVESTMENTS (Cost $27,507,560) - 100.53% $ Liabilities in excess of other assets - (0.53)% ) TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at March 31, 2011. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2011 Fair Shares COMMON STOCKS - 93.80% Value Accident & Health Insurance - 1.54% Unum Group $ Apparel & Other Finished Products Of Fabrics & Similar Materials - 1.42% Carter's, Inc. * Auto Controls For Regulating Residential & Commercial Environment - 1.27% Ingersoll-Rand PLC Books: Publishing or Publishing and Printing - 2.31% McGraw-Hill Companies, Inc. Cable & Other Pay Television Services - 1.45% DISH Network Corp. - Class A * Canned Fruits, Vegetable & Preserves, Jams & Jellies - 1.51% JM Smucker Co./The Chemicals & Allied Products - 1.79% FMC Corp. Construction, Mining & Materials Handling Machinery & Equipment - 2.18% Dover Corp. Crude Petroleum & Natural Gas - 6.32% Forest Oil Corp. * Newfield Exploration Company * Noble Energy, Inc. Cutlery, Handtools, & General Hardware - 2.85% Snap-On, Inc. Stanley Black & Decker, Inc. Drawing & Insulating Nonferrous Wire - 1.58% General Cable Corp. * Electronic Connectors - 2.18% Molex Inc. Electric Services - 1.48% Portland General Electric Co. Fire, Marine & Casualty Insurance - 2.43% Allstate Corp., The W.R. Berkley Corp. Food & Kindered Products - 1.51% Flowers Foods, Inc. Gas & Other Services Combined - 1.31% Sempra Energy Glass Containers - 1.39% Owens-Illinois, Inc. * Grain Mill Products - 2.19% Corn Products International, Inc. Investment Advice - 2.23% Invesco Ltd. Life Insurance - 4.59% Delphi Financial Group, Inc. Torchmark Corp. Men's & Boys' Furnishings, Work Clothing, & Allied Garments - 1.26% VF Corp. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued March 31, 2011 Fair Shares COMMON STOCKS - 93.80% - continued Value Mining, Quarrying Of Non Metallic Minerals (No Fuels) - 1.19% Compass Minerals International, Inc. $ Miscellaneous Fabricated Metal Products - 1.53% Parker Hannifin Corp. National Commercial Banks - 4.41% Comerica, Inc. FirstMerit Corp. KeyCorp Natural Gas Distribution - 4.74% AGL Resources, Inc. Atmos Energy Corp. Natural Gas Transmission - 1.50% Williams Comp. Inc. Oil & Gas Field Machinery & Equipment - 2.33% Baker Hughes, Inc. Petroleum Refining - 1.27% Murphy Oil Corp. Paperboard Containers & Boxes - 1.46% Sonoco Products Co. Railroad, Line-Haul Operating - 1.39% CSX Corp. Refuse Systems - 1.35% Republic Services, Inc. Retail - Apparel & Accessory Stores - 1.48% Aeropostale, Inc. * Retail - Auto & Home Supply Store - 1.27% Advance Auto Parts, Inc. Retail - Eating Places - 2.08% Darden Restaurants, Inc. Retail - Family Clothing Stores - 1.68% Nordstrom, Inc. Semiconductors & Related Devices - 1.63% Linear Technology Corp. Services - Commercial Physical & Biological Research - 1.38% Pharmaceutical Product Development, Inc. Services - Management Consultant Services - 1.42% Towers Watson & Co. - Class A Services - Prepackaged Software - 2.31% Synopsys, Inc. * State Commercial Banks - 2.52% Commerce Bancshares, Inc. Northern Trust Corp. Surgical & Medical Instruments & Apparatus - 3.58% C.R. Bard, Inc. Teleflex, Inc. Wholesale - Chemicals & Allied Products - 1.58% Ashland, Inc. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued March 31, 2011 Fair Shares COMMON STOCKS - 93.80% - continued Value Wholesale - Electronic Parts & Equipment - 2.39% Arrow Electronics, Inc. * Wholesale - Medical, Dental & Hospital Equipment & Supplies - 1.19% Patterson Companies, Inc. Wholesale - Misc. Durable Goods - 1.63% Schnitzer Steel Industries, Inc. X-Ray Apparatus & Tubes &Related Irridation Apparatus - 1.70% Hologic, Inc. * TOTAL COMMON STOCKS (Cost $9,168,309) REAL ESTATE INVESTMENT TRUSTS - 4.85% BioMed Realty Trust, Inc. Digital Realty Trust, Inc. Health Care REIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $483,856) MONEY MARKET SECURITIES - 0.40% AIM STIT-STIC Prime Portfolio - Class I, 0.12% (a) TOTAL MONEY MARKET SECURITIES (Cost $40,252) TOTAL INVESTMENTS (Cost $9,692,417) - 99.05% Other assets less liabilities - 0.95% TOTAL NET ASSETS - 100.00% * Non-income producing securities. (a) Variable rate security; the money market rate shown represents the rate at March 31, 2011. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF ASSETS & LIABILITIES March 31, 2011 Small Cap Mid Cap Value Fund Value Fund ASSETS Investment in securities: At cost $ $ At value $ $ Receivable for capital stock sold $ $ Dividends receivable Interest receivable 40 8 Receivable for securities sold - Prepaid expenses TOTAL ASSETS LIABILITIES Payable for securities purchased Payable to Administrator Payable to Adviser (a) Payable to trustees & officers Accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized gains (losses) from security transactions ) ) Net unrealized appreciation (depreciation) on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited numbers of shares authorized) Net asset value, offering, and redemption price per share $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF OPERATIONS For the Year Ended March 31, 2011 Small Cap Mid Cap Value Fund Value Fund Investment Income Dividends (Net of foreign tax withheld of $11 for Small Cap) $ $ Interest Total Income Expenses Investment advisory fees (a) Administration expenses Custody expenses Registration expenses Transfer agent expenses Legal expenses Audit expenses Trustees expenses CCO expenses Pricing expenses Miscellaneous expenses Insurance expenses Printing expenses 24F-2 fees - Total Expenses Fees waived and expenses reimbursed by Adviser(a) ) ) Net Expenses Net Investment Income Realized & Unrealized Gain (Loss) Net realized gains (losses) on security transactions Change in unrealized appreciation (depreciation) on investments ) Net realized & unrealized gains (losses) on investments Net increase (decrease) in net assets resulting from operations $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS Small Cap Value Fund Year Year Ended Ended March 31, March 31, Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions Change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets from operations Distributions From net investment income ) ) Decrease in net assets from distributions to shareholders ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS - continued Mid Cap Value Fund Year Year Ended Ended March 31, March 31, Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations Distributions From net investment income ) ) Decrease in net assets from distributions to shareholders ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding ) ) See accompanying notes which are an integral part of these financial statements. DEAN FUNDS SMALL CAP VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period For the Years ended March 31, March 31, March 31, March 31, March 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) (b) ) Net realized and unrealized gains (losses) on investments (e) ) ) Total income (loss) from investment operations ) ) Less distributions: From net investment income ) - From net realized gains - - ) ) ) Total distributions ) Net asset value, end of year $ Total Return (a) % % -41.11
